Filed 5/6/21 P. v. Pulou CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE

 THE PEOPLE,                                                     A158856
          Plaintiff and Respondent,
                                                                (San Francisco City and County
 v.                                                             Super. Ct. Nos. 19009444 /
 PULOU JUNIOR PULOU,                                            231511)
          Defendant and Appellant.



        Pulou Junior Pulou appeals from his felony conviction for unlawful
driving or taking of a vehicle under Vehicle Code section 10851, subdivision
(a), asserting there was insufficient evidence that the vehicle was worth more
than $950. He also contends that a one-year enhancement to his sentence
based on a prior prison term must be stricken because it is no longer
authorized after a subsequent amendment to Penal Code section 667.5,
subdivision (b); the People concede the issue. Although we conclude the
evidence was sufficient to support his conviction, we reverse the one-year
enhancement and remand for resentencing.
                                              BACKGROUND
        A jury found Pulou guilty of violating Vehicle Code section 10851,
subdivision (a), based on evidence that he got into a 1999 Nissan Altima and
drove the car away after the victim, Alberto, left it double-parked with the


                                                        1
engine running. The jury found the value of the vehicle exceeded $950.
Further, the jury found Pulou guilty of misdemeanor receiving stolen
property (Pen. Code, § 496, subd. (a)), a cell phone. The trial court found true
allegations that Pulou had a prior strike and had served prior prison terms
for unlawful driving or taking of a vehicle and two other offenses.
      The trial court sentenced Pulou in October 2019. For the violation of
Vehicle Code section 10851, the court sentenced him to the mid-term of three
years, doubled to six years due to the prior strike. The court also imposed a
one-year enhancement pursuant to Penal Code section 667.5, subdivision (b),
based on Pulou’s prior prison term for unlawful driving or taking of a vehicle
(Veh. Code, § 10851), for a total sentence of seven years. For the Penal Code
section 496, subdivision (a) violation, the court sentenced Pulou to one year in
county jail but stayed the sentence pursuant to Penal Code section 654.
                                 DISCUSSION
                                      A.
      Pulou contends that his felony conviction for unlawful taking or driving
of a vehicle under Vehicle Code section 10851 must be reduced to a
misdemeanor because there was insufficient evidence that the value of the
car exceeded $950, as is required for a felony theft conviction. (See People v.
Gutierrez (2018) 20 Cal.App.5th 847, 855.) We disagree.
      In considering a challenge to the sufficiency of the evidence, we review
the record for substantial evidence from which a reasonable trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.
(People v. Morales (2020) 10 Cal.5th 76, 88.) We “ ‘review the evidence in the
light most favorable to the prosecution and presume in support of the
judgment the existence of every fact the [trier of fact] could reasonably have
deduced from the evidence.’ ” (People v. Lee (2017) 11 Cal.App.5th 344, 353.)



                                       2
      Alberto testified that the 1999 Nissan Altima he was driving was worth
$1,650. Because he earned his living by delivering newspapers and
delivering food for DoorDash, he needed the car for work. Although he
purchased the car about a year and eight months earlier from his friend, the
car was still registered under his friend’s name because he never transferred
the title. Alberto testified: “I’m the owner of the car.” While the car was
“old,” he did regular repairs and maintained the car, so “[t]he car was perfect”
and functioned normally.
      It is well-established that “[t]he opinion of an owner of personal
property is in itself competent evidence of the value of that property, and
sufficient to support a judgment based on that value.” (Schroeder v. Auto
Driveaway Co. (1974) 11 Cal.3d 908, 921.) “Owners are presumed to know
the value of their property, and being permitted under the law to testify
thereto, their evidence in that regard is entitled to be weighed and considered
by the jury.” (Los Angeles County Flood Control District v. Abbot (1938) 24
Cal.App.2d 728, 737-738, disapproved of on other grounds by Joslin v. Marin
Municipal Water Dist. (1967) 67 Cal.2d 132, 143; see also Le Brun v. Richards
(1930) 210 Cal. 308, 319 [“An owner of property may, without being qualified
as an expert on values, testify as to his opinion of the value of that which he
owns.”].)
      We reject Pulou’s argument that the People presented insufficient
evidence that Alberto had a basis for his knowledge of the car’s value.
Alberto was clearly familiar with the condition of the car, since he had
purchased it a year and eight months prior, drove the car regularly to make
his living, and was responsible for maintaining it. (See Holt v. Ravani (1963)
221 Cal.App.2d 213, 215-216 [concluding that plaintiff’s testimony “that her
husband acquired the car when it was a few months old and that its value


                                       3
was $ 1,200” provided “ample support” for the trial court’s finding that the
car was worth $1,200].) The jury could reasonably infer that he was familiar
with the amount he paid for the car although he did not disclose the sum.
      Likewise without merit is Pulou’s contention that Alberto’s testimony
was insufficient simply because he was not registered as the owner. Alberto
testified that he was the owner, that he had purchased the car, and that he
had had the car for a year and eight months. Although he did not formally
transfer the title, that did not make him less qualified to give his opinion of
the value of the car. (Cf. Evid. Code, § 813, subds. (a)(2), (c)(1) [“owner of the
property” is qualified to testify on the value of property; “owner of the
property” includes a “person entitled to possession of the property”].)
      Ultimately, whether Alberto’s opinion of the car’s value was entitled to
any weight was a question for the jury. (See Willard v. Valley Gas & Fuel Co.
(1915) 171 Cal. 9, 14 [“The fact that [the property owners] did not possess
expert knowledge of values . . . generally went rather to the weight than to
the admissibility of their testimony.”], overruled on another ground
by Showalter v. Western Pacific Railroad (1940) 16 Cal.2d 460, 465, 467.)
The evidence concerning the value of the car was sufficient to support the
felony theft conviction.1
                                        B.
      The parties agree that the one-year enhancement imposed by the trial
court pursuant to Penal Code section 667.5, subdivision (b), based on his
prior conviction for unlawfully driving or taking a vehicle (Veh. Code, §
10851) must be stricken because it is no longer authorized.



      1 Accordingly, we need not address the People’s alternative contention
that the evidence was sufficient to support a conviction for unlawfully driving
the car, regardless of its value.
                                        4
        An amendment to Penal Code section 667.5, subdivision (b), effective
January 1, 2020, eliminated the one-year prior prison term enhancement
unless the prior term was for a sexually violent offense. (Sen. Bill No. 136
(2019 Reg. Sess.), Stats. 2019, ch. 590, § 1; see, e.g., People v. France (2020)
58 Cal.App.5th 714, 718 (France), review granted Feb. 24, 2021, No. S266771;
People v. Jennings (2019) 42 Cal.App.5th 664, 681 (Jennings).) The People
concede that this amendment applies retroactively because Pulou’s conviction
was not yet final on the effective date of the amendment. (See, e.g., France,
supra, 58 Cal.App.5th at pp. 718-719; Jennings, supra, 42 Cal.App.5th at p.
681.)
        Accordingly, we reverse Pulou’s one-year Penal Code section 667.5,
subdivision (b) prior prison term enhancement and remand for resentencing
consistent with this opinion. (See, e.g., Jennings, supra, 42 Cal.App.5th at p.
682 [reversing section 667.5, subdivision (b) enhancement and remanding
“for resentencing to allow the court to exercise its sentencing discretion in
light of the changed circumstances”]; see also People v. Baldwin (2018) 30
Cal.App.5th 648, 657-658 [where defendant’s prior convictions could no
longer be the basis for enhancements under Penal Code section 667.5,
subdivision (b), the court would remand for resentencing “subject . . . to the
requirement that [the defendant] may not receive an aggregate sentence
greater than that previously imposed”].)
                                  DISPOSITION
        Pulou’s one-year Penal Code section 667.5, subdivision (b), prior prison
term enhancement is reversed. The matter is remanded for resentencing
consistent with this opinion and prevailing law. In all other respects, the
judgment is affirmed.




                                        5
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.



A158856




                               6